Name: Commission Regulation (EC) No 1246/2004 of 7 July 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 8.7.2004 EN Official Journal of the European Union L 237/8 COMMISSION REGULATION (EC) No 1246/2004 of 7 July 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 8 July 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to the Commission Regulation of 7 July 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 57,9 999 57,9 0707 00 05 052 78,4 999 78,4 0709 90 70 052 83,4 999 83,4 0805 50 10 388 53,0 508 48,1 524 57,8 528 59,0 999 54,5 0808 10 20, 0808 10 50, 0808 10 90 388 85,9 400 108,7 404 116,6 508 67,7 512 87,8 528 75,1 720 88,8 804 90,6 999 90,2 0808 20 50 388 101,5 512 87,6 528 84,6 999 91,2 0809 10 00 052 222,4 624 203,1 999 212,8 0809 20 95 052 312,5 400 332,5 999 322,5 0809 30 10, 0809 30 90 052 120,2 624 75,4 999 97,8 0809 40 05 512 91,6 624 193,1 999 142,4 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.